10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:18-cv-01582-CKJ Document 121-1 Filed 09/21/20 Page 1 of 2

THE HONORABLE MARSHA J. PECHMAN

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
MARTHILDE BRZYCKI, ) Cause No.: 2:18-cev-01582-MJP
Plaintiff, )
) | DECLARATION OF REBA WEISS IN
v. ) SUPPORT OF STIPULATED
) | MOTION TO PERMIT HER
HARBORVIEW MEDICAL CENTER ) WITHDRAWAL AS COUNSEL ON
and UNIVERSITY OF ) BEHALF OF PLAINTIFF BRZYCKI
WASHINGTON, )
Defendants NOTE ON MOTION CALENDAR:
) September 21, 2020

 

 

Reba Weiss declares under penalty of perjury under the laws of the State of
Washington as follows:

1. Iam over the age of eighteen and competent to testify in a court of law.

2. I was retained by Plaintiff Brzycki three days ago, on September 18, 2020. I filed
my Notice of Appearance on the same day. My intent in filing my Notice of
Appearance quickly was to give the Court and opposing counsel prompt notice that
Plaintiff, who had been pro se, had retained counsel. Unfortunately, in doing so I
failed to first determine the complexity of Plaintiffs case and the extent of

discovery that had already been conducted.

WEISS DECLARATION IN SUPPORT OF MOTION REBA WEISS, ESQ.
TO WITHDRAW AS COUNSEL FOR PLAINTIFF WEISS LAW FIRM PLLC
2:18-cv-01582-MJP 1022 NE 94" Street

Seattle, WA 98115
reba(@weisslawfirm.org

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

2

 

 

Case 2:18-cv-01582-CKJ Document 121-1 Filed 09/21/20 Page 2 of 2

8.

Once I received the discovery and related documents, I immediately knew that the
case was far more complex than I had realized or anticipated prior to filing my
Notice of Appearance. There have been at least a dozen depositions conducted and
I estimate there to be hundreds of thousands of pages of discovery and other
documents in the case.

As a sole practitioner without any staff or associates, I simply do not have the
capacity to effectively represent Plaintiff in a case as complex and voluminous as
hers. To properly represent Plaintiff, I would need to hire an assistant and another
attorney, which I cannot afford to do.

I have made efforts to assist Plaintiff in finding new counsel. Plaintiff has indicated
that, under these circumstances, she has no objection to my withdrawal.

In addition, I have plans to move my home of eight years next month.

As I only appeared in the case three days ago, I believe there is no prejudice to
either party or the Court in granting this motion.

I have served a copy of this motion upon Defendants and Plaintiff Brzycki.

Dated this 21* day of September 2020 at Seattle, Washington.

 

aa

Reba Weiss
WEISS DECLARATION IN SUPPORT OF MOTION REBA WEISS, ESQ.
TO WITHDRAW AS COUNSEL FOR PLAINTIFF WEISS LAW FIRM PLLC
2:18-cv-01582-MJP 1022 NE 94" Street

Seattle, WA 98115

reba@weisslawfirm.org

 

 
